




Exhibit 10.100




[lgcorp.jpg]




RETIREMENT AND CONSULTING SERVICES AGREEMENT




THIS AGREEMENT (“Agreement”) is made on the 19th day of September, 2013 between
James Keegan (hereinafter referred to as “CONSULTANT”) and Lions Gate
Entertainment Inc. (hereinafter referred to as “CLIENT”).


Reference is hereby made to that certain employment agreement between CONSULTANT
and CLIENT dated February 22, 2013 (the “Employment Agreement”).


WHEREAS, CONSULTANT desires to retire from employment under the Employment
Agreement;


WHEREAS, CLIENT has accepted CLIENT’s retirement from employment under the terms
of the Employment Agreement; and


WHEREAS, CLIENT desires to retain the services of CONSULTANT for the purpose of
rendering services in finance, of which CONSULTANT has knowledge and experience.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.    Services


1.1
CONSULTANT’s services hereunder shall be rendered to CLIENT commencing October
1, 2013 and ending on January 3, 2014 (“Term”).



1.2
Termination and Non-Renewal



This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:


(A)
The mutual written agreement between CLIENT and CONSULTANT;



(B)
The death of CONSULTANT;



(C)
CONSULTANT’s having become so physically or mentally disabled as to be
incapable, even with a reasonable accommodation, of satisfactorily performing
CONSULTANT’s duties hereunder for a period of ninety (90) days or more, provided
that CONSULTANT has not cured disability within ten days of written notice;



(D)
The determination on the part of CLIENT that “cause” exists for termination of
this Agreement. As used herein, “cause” is defined as the occurrence of any of
the following:



(i)
CONSULTANT’s conviction of a felony or plea of nolo contendere to a felony
(other than a traffic violation);







--------------------------------------------------------------------------------




(ii)
commission, by act or omission, of any material act of dishonesty in the
performance of CONSULTANT’s duties hereunder;



(iii)
material breach of this Agreement by CONSULTANT; or



(iv)
any act of misconduct by CONSULTANT having a substantial adverse effect on the
business or reputation of CLIENT;

          
In the event that this Agreement is terminated pursuant to Sections 1.2(A)-(D)
above, neither CLIENT nor CONSULTANT shall have any remaining duties or
obligations hereunder. Following the termination of the Term and/or this
Agreement for any reason, Sections 2-14 shall, notwithstanding anything else
herein to the contrary, survive and continue to be binding upon the parties
following such termination.


1.3
CONSULTANT agrees that the acceptability or suitability of the services provided
by

him hereunder is solely within the absolute discretion of CLIENT.


1.4
CONSULTANT agrees to communicate with CLIENT on a regular basis established by
CLIENT, the progress of any and all current projects.



1.5
CLIENT and CONSULTANT agree that CONSULTANT shall coordinate the services
provided hereunder with Chief Executive Officer, currently Jon Feltheimer, or
CLIENT’s designee.



1.6
CONSULTANT’s services to CLIENT shall be on an exclusive basis.



1.7
In full and final satisfaction of any and all of CLIENT’s obligations under the
Employment Agreement, CLIENT agrees to pay James Keegan the amount of FIVE
HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($525,000.00), less lawful and customary
withholdings, within ten (10) business days of the execution of this Agreement.
After such payment, all of CLIENT’s obligations to CONSULTANT under the
Employment Agreement shall be deemed satisfied other than as set forth in
paragraph 1.10 below.



1.8
CONSULTANT shall be compensated at a rate of THIRTY-THREE THOUSAND THREE HUNDRED
THIRTY-THREE AND 33/100 DOLLARS ($33,333.33) per month as long as he provides
meaningful services hereunder. Invoices should be approved, submitted and paid
through the Accounting and Finance Department in accordance with CLIENT’s
accounts payable policies.



1.9
If CONSULTANT opts to convert and continue his health insurance with CLIENT
after September 30, 2013, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, (“COBRA”) or
the California Continuation Benefits Replacement Act (“Cal-COBRA”), CLIENT
shall, until the earlier of either (A) thirty-six (36) months or (B) the date
that CONSULTANT becomes eligible for health benefits with a company or employer
other than CLIENT, pay or reimburse CONSULTANT for the monthly premiums for said
converted and continued health insurance.



1.10
CLIENT agrees that following execution of this Agreement and any revocation
period required by applicable law, any portion of the restricted share units
granted pursuant to the Restricted Share Unit Award Agreements between
CONSULTANT and Lions Gate Entertainment Corp. (“LGEC”) dated as of February 23,
2012 and June 21, 2013 and stock options granted pursuant to the Nonqualified
Stock Option Agreement between CONSULTANT and LGEC dated March 14, 2013
(collectively, the “Grants”) that is scheduled to vest prior to October 1, 2014
shall accelerate and immediately become fully vested. CLIENT further agrees that
on January 3, 2014 any remaining portion of the Grants then outstanding and
unvested shall accelerate and immediately become fully vested, subject to
CONSULTANT’s provision of services hereunder through such date.







--------------------------------------------------------------------------------




2.
Consultant’s Status



The parties acknowledge that CONSULTANT is an independent contractor, and is not
nor shall he be deemed to be an employee of CLIENT, nor shall he be entitled to
any of the benefits provided by CLIENT to its employees, including but not
limited to any vacation, sickness or disability pay from CLIENT. CLIENT and/or
its affiliates or successors shall have no responsibility under any workers
compensation scheme or laws for any injury or illness that CONSULTANT may
sustain in the course of rendering services hereunder. CONSULTANT shall,
promptly upon commencement of the services hereunder, furnish CLIENT with
CONSULTANT’s social security number. CONSULTANT shall bear the exclusive
responsibility for payment of all federal, state and local income taxes, and
unemployment insurance payments. CONSULTANT shall also be solely responsible for
providing Workers’ Compensation insurance and shall indemnify and hold CLIENT
harmless from and against any liability with respect to any of the
above-mentioned.


3.
Assignment



This Agreement and the rights and obligations specified herein are not
assignable by CONSULTANT or by operation of law without the prior written
consent of CLIENT. CLIENT shall be free to assign this Agreement and its rights
and obligations hereunder to any affiliate, subsidiary or successor entity.


4.
Binding Effect



This Agreement shall be binding upon and inure to the benefit of the heirs,
assigns (if any) and successors in interest of CLIENT.


5.
Warranties



Except as herein specifically stated, there are no warranties made by either
party, express or implied. CONSULTANT agrees (a) to provide the services
described herein according to the standard of care and competence provided by
competent experienced consultants of good reputation and status equal to
CONSULTANT’s; (b) that any material, designs, concepts, etc. contributed in the
performance of CONSULTANT’s services shall be wholly original with CONSULTANT
and the use hereof by CLIENT will not in any way infringe upon or violate any
rights whatsoever of any person or entity; and (c) that CONSULTANT will not
employ any persons, contract for the purchase or lease of any material, nor make
any agreement committing CLIENT to pay any sum of money or incur any other
obligation whatsoever without first obtaining the prior written approval of
CLIENT.


6.
Allocation of Liability and Indemnity



6.1
CONSULTANT shall not be liable for failure to provide the services set forth
herein if such failure is due to force majeure, i.e., any cause or condition
beyond CONSULTANT’s control.



6.2
CONSULTANT shall be liable for any and all loss, claim, damage, demand or
expense whatsoever, arising out of or in connection with this Agreement, caused
by the gross, willful or intentional negligence of CONSULTANT or the breach of
any of the CONSULTANT’s warranties and representations in this Agreement.



7.
Arbitration



Any controversy or claim between or among CONSULTANT and CLIENT arising out of
or relating to this Agreement or any breach of this Agreement shall be settled
by arbitration. Any such arbitration shall be held in Los Angeles, California
and shall be conducted in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitration panel shall consist of
three (3) arbitrators to be selected pursuant to such Commercial Arbitration
Rules. The arbitration proceedings, all documents




--------------------------------------------------------------------------------




related hereto and all testimony, written or oral, and the arbitration award
shall be confidential, except with respect to any proceedings commenced to
compel arbitration or to enforce the arbitration award or as otherwise required
by law. Each party hereto agrees that once an arbitration request has been made
by either party that each party will proceed expeditiously to commence and
complete the arbitration proceedings, with the intent of completing same within
three (3) months. In any arbitration proceeding or any action at law or in
equity commenced hereunder or otherwise relating to this Agreement or
CONSULTANT’s services hereunder, the prevailing party shall receive its
reasonable attorney’s fees, costs and disbursements in addition to any relief
granted.


8.
Injunctive Relief



8.1
CONSULTANT understands, acknowledges and agrees (A) that his services and the
rights granted to CLIENT hereunder are of a special, unique, unusual and
intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in an action at law
and (B) that in the event of a breach or threatened breach of any of the
covenants and promises contained in this Section 8, CLIENT will suffer
irreparable injury for which there is no adequate remedy at law, and accordingly
CONSULTANT expressly agrees that CLIENT shall be entitled to seek injunctive
relief and other equitable relief to prevent, or in the event of, a breach of
this Agreement by CONSULTANT. CONSULTANT further acknowledges, however, that
CLIENT shall have the right, in addition to immediate termination of this
Agreement, to seek a remedy at law as well as or in lieu of equitable relief in
the event of any such breach.



8.2
In the event of any failure or omission by CLIENT constituting a breach
hereunder, CONSULTANT’s rights and remedies shall be limited to the right, if
any, to obtain damages at law, and CONSULTANT shall have no right in such event
to seek or obtain injunctive or other equitable relief or to rescind or
terminate this Agreement or any of CLIENT’s rights hereunder. CONSULTANT hereby
waives any right to, or to seek, injunctive or other equitable relief in
connection with any breach or alleged breach of this Agreement by CLIENT.



9.
Confidential Information



CONSULTANT understands that indeterminable and irreparable harm may come to
CLIENT from disclosure of any proprietary information of CLIENT and therefore
shall treat all such information as confidential and proprietary to CLIENT.
CONSULTANT shall not disclose to any party not authorized by CLIENT to have same
nor shall CONSULTANT duplicate, copy or use for any purpose other than
performance under this Agreement any confidential information of CLIENT (defined
for the purpose of this Agreement as data or information relating to CLIENT’s
business which is not generally available to the public) of which CONSULTANT
becomes aware in the course of rendering services hereunder. CONSULTANT agrees
to take, at CLIENT’s request, all necessary and appropriate measures to ensure
adherence with the terms of this paragraph. The contents of this Section 9 shall
survive the termination, cancellation or expiration of this Agreement.


10.
Results and Proceeds of Services



All the results and proceeds of CONSULTANT’s services for CLIENT (which, for the
purposes of this Paragraph shall be deemed to include CLIENT and/or any
affiliated, subsidiary or predecessor companies) are the sole and exclusive
property of CLIENT. CONSULTANT will, at the request of CLIENT, execute and
deliver to CLIENT, in form satisfactory to CLIENT, documents evidencing CLIENT’s
ownership of the foregoing; but notwithstanding that no such documents are
executed, CLIENT shall be deemed the owner thereof immediately upon creation.
Additionally, all memoranda, notes, records, and other documents made or
compiled by CONSULTANT, or made available to CONSULTANT in the performance of
such services, shall remain the sole and exclusive property of CLIENT.






--------------------------------------------------------------------------------




11.
Release



11.1
CONSULTANT knowingly and voluntarily releases and forever discharges, to the
full extent permitted by law, CLIENT, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, successors and assigns and the current
and former employees, officers, directors and agents thereof (collectively
referred to as “Released Parties”), of and from any and all claims, known and
unknown, asserted and unasserted, CONSULTANT has or may have against CLIENT or
the other Released Parties as of the execution date of this Agreement.

11.2
To effect a full and complete general release as described above, CONSULTANT
expressly waives and relinquishes all rights and benefits of section 1542 of the
Civil Code of the State of California, and CONSULTANT does so understanding and
acknowledging the significance and consequence of specifically waiving section
1542. Section 1542 of the Civil Code of the State of California states as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of CLIENT and the other Released Parties,
CONSULTANT expressly acknowledges this Agreement is intended to include in its
effect, without limitation, all claims CONSULTANT does not know or suspect to
exist in CONSULTANT’s favor at the time of signing this Agreement, and that this
Agreement contemplates the extinguishment of any such claim or claims.
CONSULTANT warrants he has read this Agreement, including this waiver of
California Civil Code section 1542, and that he has consulted counsel or has had
the opportunity to consult counsel about this Agreement and specifically about
the waiver of section 1542, and that CONSULTANT understands this Agreement and
the section 1542 waiver, and so CONSULTANT freely and knowingly enters into this
Agreement. CONSULTANT acknowledges CONSULTANT may later discover facts different
from or in addition to those CONSULTANT now knows or believes to be true
regarding the matters released or described in this Agreement, and even so
CONSULTANT agrees the releases and agreements contained in this Agreement shall
remain effective in all respects notwithstanding any later discovery of any
different or additional facts. CONSULTANT assumes any and all risk of any
mistake in connection with the true facts involved in the matters, disputes, or
controversies described in this Agreement or with regard to any facts now
unknown to CONSULTANT relating to those matters.
11.3
CONSULTANT acknowledges that he has been informed pursuant to the Federal Older
Workers Benefit Protection Act of 1990 that (A) he has the right to consult with
an attorney before signing this Agreement, (B) he does not waive rights or
claims under the federal Age Discrimination in Employment Act or age
discrimination claims under the California Fair Employment and Housing Act that
may arise after the date this wavier is executed, (C) he has twenty-one (21)
days from the date he receives this Agreement to consider it, and (D) he has
seven (7) days after signing this Agreement to revoke the Agreement and the
Agreement will not be effective until that revocation period has expired.    



12.
Waiver



No waiver by either party hereto of any performance of the other party required
hereunder or any default of either the terms hereof shall constitute or imply,
whether by passage of time or otherwise, any further waiver of any other
performance or default.


13.
Notices



Any notice required herein shall be deemed to have been given on the depositing
of said notice in any U.S. Postal Service mail receptacle with First Class
postage prepaid, addressed as follows:




--------------------------------------------------------------------------------






CONSULTANT’S MAILING ADDRESS:


Mr. James Keegan






CLIENT’S MAILING ADDRESS:


Lions Gate Entertainment Inc.
2700 Colorado Avenue Suite 200
Santa Monica, CA 90404-3521


14.
Integrity, Amendment, Severability, Forum    



14.1
This Agreement expresses the binding and entire agreement between CLIENT and
CONSULTANT and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof.



14.2
Any amendment hereto shall be valid only if in writing and signed by both
parties.



14.3
If any portion of this Agreement is held unenforceable under any applicable
statute or

rule of law then such portion only shall be deemed omitted and shall not affect
the validity or enforceability of any other provision of this Agreement.


14.4
This Agreement shall be governed by the laws of the State of California. The
state and

federal courts (or arbitrators appointed as described herein) located in Los
Angeles County, California shall be the sole forum for any action for relief
arising out of or pursuant to or to enforce or interpret, this Agreement. Each
party to this Agreement consents to the personal jurisdiction and arbitration in
such forum and courts and each party hereto covenants not to, and waives any
right to, seek a transfer of venue from such jurisdiction on any grounds.






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




LIONS GATE ENTERTAINMENT INC.
(“CLIENT”)




/s/ Wayne Levin




JAMES KEEGAN
(“CONSULTANT”)


    
/s/ James Keegan








